Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to Applicant’s amendment of the claims, by changing the dependency of claims 17, 19, 21 and 22 filed 10/12/2021, the restriction requirement among species as set forth in the Office action mailed on 07/13/2021 has been fully withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites, “an expert system for inspecting a composite material structure for defects in comparison to thermal images obtained from a known composite material sample from which a plurality of correlations between the known parameters of the composite material samples and the obtained thermal images are stored in a training database” on lines 1-4 and “the computer system adapted to receive thermal images received from the inspection apparatus and to detect quantitative parameters of at least one defect in the structure in comparison to the thermal images in the training database” on lines 12-15.  The specification as originally filed does not disclose an expert system for inspecting a composite material structure for defects in comparison to thermal images obtained from a known composite material sample from which a plurality of correlations between the known parameters of the composite material samples and the obtained thermal images are stored in a training database and the computer system adapted to receive thermal images received from the inspection apparatus and to detect quantitative parameters of at least one defect in the structure in comparison to the thermal images in the training database or how to perform it. The specification as originally filed discloses in one embodiment, the training system 130 includes at least one processor and an image capture apparatus. The apparatus obtains thermal images from known samples under controlled thermal and environmental conditions. The processor characterizes the thermal images based on the known material properties of the sample and the thermal and environmental parameters of the training setup. A training database correlating thermal images with material and thermal parameters is thereby collected and stored (specification, par. [0047]). That embodiment, where the training system 130 processor does not include an expert system module is not shown in the drawings. In that embodiment an infrared camera 1720 captures thermal images from the heated sample and delivers the images as digital data to a computer system 1725 which analyzes and classifies the thermal images in a training database. A training database is generated that correlates the thermal images with material parameters of the known sample and thermal parameters of the known experimental training procedures (Fig. 17, par. [0062]). In step 1814, the captured images are matched with images in a training database and via this matching and comparison, a distance between the camera and each surface point on the section is estimated. In step 1816 it is determined whether the surface point distance is different from an average that would be expected from the data of the training database. If it is different, the result is filtered in step 1818 and an alarm is delivered to a field inspector to mark the surface area in question in step 1820 (Fig. 18, par. [00630) (which are the steps of claims 17-25). In another embodiment, the training system 130 includes at least one processor that is operative to execute several modules. As will be described in greater detail below, the modules include a defect microstructure database (DMDB) module 132 that comprises code that causes the at least one processor to use relevant inputs to generate a set of modeled structural defects, each defect of the database having a specific type, size, depth, orientation and entrapped media. The defects are stored in an associated DMDB database. The training system 130 also includes a virtual thermograph database (VTDB) module 134 that comprises code that causes the at least one processor to run mathematical simulations which calculate expected responses of the microstructure defects within the DMDB database 132 to heating, and which causes the at least one processor to generate virtual thermographs of the expected infrared radiation emissions from each of the microstructures. The virtual thermographs are stored in a VTDB database. The training system 130 also includes an expert system module 136 that executes a machine learning algorithm as may be implemented in the processor (e.g., as computer code), such as a neural network, to correlate the virtual thermographs output by the VTDB module 134 with the parameters of the defects in the DMDB database 132. An optimized acquisition parameter (OAP) module 138 comprises code that causes the at least one processor to automatically determine optimal parameters for controlling the inspection apparatus 110 including optimal heating parameters such as heating mode, heating time, acquisition time, heat flux, etc. based on inputs including the properties of the inspected composite material and environmental and operating conditions (par. [0048]; [0064]; [0074]). It is clear that the expert system module 136 that executes a machine learning algorithm as may be implemented in the processor (e.g., as computer code), such as a neural network, to correlate the virtual thermographs output by the VTDB module 134 with the parameters of the defects in the DMDB database 132 to automatically determine optimal parameters for controlling the inspection apparatus 110 including optimal heating parameters such as heating mode, heating time, acquisition time, heat flux, etc. based on inputs including the properties of the inspected composite material and environmental and operating conditions and not to detect quantitative parameters of at least one defect in the structure in comparison to the thermal images in the training database. The specification as originally filed does not disclose an expert system to receive thermal images received from the inspection apparatus and to detect quantitative parameters of at least one defect in the structure in comparison to the thermal images in the training database storing thermal images obtained from a known composite material sample from which a plurality of correlations between the known parameters of the composite material samples and the obtained thermal images. 
As to claims 17-25 refer to claim 16 rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “an expert system for inspecting a composite material structure for defects in comparison to thermal images obtained from a known composite material sample from which a plurality of correlations between the known parameters of the composite material samples and the obtained thermal images are stored in a training database” on lines 1-4 and “the computer system adapted to receive thermal images received from the inspection apparatus and to detect quantitative parameters of at least one defect in the structure in comparison to the thermal images in the training database” on lines 12-15. There is no antecedent basis in the disclosure (as explained above) for an expert system to receive thermal images received from the inspection apparatus and to detect quantitative parameters of at least one defect in the structure in comparison to the thermal images in the training database storing thermal images obtained from a known composite material sample from which a plurality of correlations between the known parameters of the composite material samples and the obtained thermal images. The expert system module that executes a machine learning algorithm as may be implemented in the processor (e.g., as computer code), such as a neural network, to correlate the virtual thermographs with the parameters of the defects to automatically determine optimal parameters for controlling the inspection apparatus (par. [0048]; [0064]; [0074]). The metes, bounds and scope of the claim is not defined and the claim is indefinite.
As to claims, 17-25 refer to claim 16 rejection.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims are interpreted as best understood by the Examiner in light of the specification as being implemented by a processing system not an expert system (see above).
Claims 16, 21-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10,564,108. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
• Claims 1 of the patent and claim 16 of the current application recite common subject matter; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation: (21, [2 and 5]), (22, 7), (23, 8), (24, 3), (25, 4).
•    Whereby the elements of claims 16 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. Patent 10,564,108 in view of Sundaresan et al. (US 20170294013). 

Sundaresan discloses a method of thermographic nondestructive evaluation may include heating a portion of a surface of an object from a first surface temperature to a second surface temperature that is greater than the first surface temperature, collecting a plurality of thermal images of the portion of the surface of the object (par. [0008]). In some embodiments, the defects may be of various shapes, sizes, and depths from the top surface of the object 100 (par. [0033]). The size, shape, and/or depth of the defect 210 may be determined. In some embodiments, sample data may be derived from the series of thermal images, the sample data may be cleaned, a sound zone may be detected, the sample data may be normalized, and the sample data may be compared to simulated and/or previously measured data corresponding to known defects to evaluate the defect 210 of the object 200, as will be described in more detail (par. [0036]). Referring to FIG. 14, to obtain the numerical contour plot, axisymmetric models may be created to represent a particular defect diameter (2r) (length) and defect depth (d) of a model with a total thickness of h (width) (par. [0093]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Sundaresan to modify claim 24 by detecting   the quantitative parameters of defects in the structure include one or more of a length, width and depth of the at least one defect in order to overcome differences in the amounts of heat absorbed, the ambient temperature, the thickness of the sample, etc. that may yield differences between the experimental results and the numerical simulations that may make it difficult to evaluate defects (par.[0007]).
As to claim 18, Sundaresan further discloses wherein the quantitative parameters of defects in the structure detected by the computer system include each of the length, width and depth of the at .  
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. Patent 10,564,108 in view of Hay, Bruno et al. ,” New Facilities for the Measurements of High-Temperature Thermophysical Properties at LNE” Int J Thermophys (2014) 35:1712–1724,  DOI 10.1007/s10765-013-1400-8.
As to claim 19, claim 24 of Patent 10,564,108 does not disclose, wherein the inspection apparatus further includes a laser detector adapted to measure a surface temperature of the structure.
Hay discloses, the improvement of the energy efficiency of thermal properties of materials often involves an increase of operating temperatures.  These high temperature levels require the implementation of advanced materials with known thermal behaviors. It is thus essential to accurately determine their thermophysical properties (thermal transport, caloric, and radiative properties) at temperatures close to those encountered in real situations (section 1, Introduction). Two pulsed laser 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Hay to modify claim 24 by a laser detector adapted to measure a surface temperature of the structure in order to accurately determine their thermophysical properties (thermal transport, caloric, and radiative properties) at temperatures close to those encountered in real situations (section 1, Introduction).
As to claim 20, Hay further discloses, wherein the computer system is adapted to use the surface temperature detected using the laser detector of the inspection apparatus to calibrate the heating device and data received by the infrared camera [Figure 3 shows a a heating system enabling the specimen (typically disk of 25 mm in diameter and 10 mm thick) to be heated up to 1500 ◦C in an inert atmosphere, a blackbody at room temperature (named cold blackbody in the rest of this paper) for the correction of background radiation, an optical system for collecting the radiation emitted by the specimen or the blackbodies and calibrating the heating element].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665